Exhibit 10.1

 

INVENTORY FINANCE RIDER

TO ACCOUNTS RECEIVABLE PURCHASING AGREEMENT

 

THIS INVENTORY FINANCE RIDER TO ACCOUNTS RECEIVABLE PURCHASING AGREEMENT
(“Rider”) is made as of the 26th day of August, 2011 by and between DSCH Capital
Partners, LLC dba Far West Capital, a Texas limited liability company 
(“Purchaser”) and Xplore Technologies Corporation of America, a Delaware
corporation (“Seller”) to evidence the following:

 

RECITALS:

 

WHEREAS, Seller and Purchaser have entered into a Accounts Receivable Purchasing
Agreement (“ARPA”), dated December 10, 2009; and

 

WHEREAS, Seller desires, from time to time hereafter, to obtain advances from
Purchaser under the ARPA, and Purchaser is willing and may, from time to time
hereafter, be willing to make advances to Seller, upon the terms and conditions
set forth in the ARPA and this Inventory Finance Rider (the “Rider”);

 

NOW THEREFORE, in consideration of the terms and conditions contained herein,
and of any extension of credit heretofore, now or hereafter made by Purchaser to
Seller, the parties hereto hereby agree as follows:

 

1.                                       Incorporation.

 

1.1                                 The above-stated recitals are incorporated
into this Rider, as are each of the provisions contained in the ARPA between
Seller and Purchaser, including, but not limited to Section 26 applicable to
Choice of Law, Section 25 applicable to Jury Trial Waiver and Section 27
applicable to Alternative Dispute Resolution.

 

1.2                                 Capitalized terms undefined herein shall
have the meanings ascribed to them in the ARPA and/or Uniform Commercial Code
(“UCC”), as applicable.  In the event of any inconsistency between the ARPA and
the UCC, the defined term in the ARAP shall govern.

 

1.3                                 In the event of any inconsistency between
the provisions of the ARPA and this Rider, the terms of this Rider shall govern
and take precedence.

 

1.4                                 It is expressly agreed that the Rider is
meant to replace and override the First Amendment and Purchase Order Finance
Rider to the ARPA dated April 29, 2010 and the Second Amendment to the ARPA
dated February 23, 2011, save and except for the amended definition of “Eligible
Account” contained in the Second Amendment.  As of the effective date of this
Rider, the foregoing amendments shall terminate and be void and of no further
legal effect, save and except for the amended definition of Eligible Accounts
contained in the Second Amendment and the existence of any outstanding
obligations of Seller to Purchase and Purchaser’s rights to collect same, as
well as other terms and/or provisions that expressly survive termination of such
amendments.

 

2.                                       Procedure for Advances.

 

2.1                                 Advance Amounts.  Provided there does not
exist an Event of Default under the ARPA or this Rider, Purchaser may make
advances to or for the benefit of Seller in an aggregate amount up to and not to
exceed Seven Hundred Thousand Dollars and 00/100 Cents

 

1

--------------------------------------------------------------------------------


 

($700,000.00), from time to time during the term of this Rider and upon Seller’s
request therefor, which advances shall be subject to all of the terms and
conditions of the ARPA and shall be revolving, consisting of advances against
Seller’s Eligible Inventory (as defined in section 2.7 below) as follows: Any
advance under this Rider, at Purchaser’s sole discretion, will be in amounts up
to the sum of thirty percent (30%) of all Eligible Inventory; provided, however,
the advance shall at no time exceed forty percent (40%) of all total outstanding
Purchased Accounts under the ARPA (specifically excluding Purchased Accounts
aged over ninety (90) days) and products scheduled to be shipped in satisfaction
of customer purchase orders within ninety (90) days. Eligible Inventory will be
valued at the lower of cost or market value.

 

2.2                                 Advances without Documentation.  Each
advance made by Purchaser to Seller pursuant to this Rider may or may not (at
Purchaser’s sole and absolute discretion) be evidenced by notes or other
instruments issued or made by Seller to Purchaser.  Where such advances are not
so evidenced, such advances shall be evidenced solely by entries upon
Purchaser’s books and records.  Seller may be required to deliver to Purchaser
an availability certificate with each advance sought, a copy of which is
attached hereto as Exhibit 2.2 and which may from time to time be modified.

 

2.3                                 All Advances to Constitute Singular
Advance.  All advances made by Purchaser to Seller under this Rider shall
constitute one indebtedness and obligation of Seller to Purchaser under this
Rider and shall constitute one general obligation secured by Purchaser’s
security interest in all of the Collateral (as defined in the ARPA) and by all
other security interests, liens, claims and encumbrances heretofore, now, or at
any time or times hereafter granted by Seller to Purchaser.  All advances
Purchaser makes to Seller under this Rider may either be credited to Seller’s
Reserve Account as provided for under the ARPA or as may otherwise be agreed to
between the parties.

 

2.4                                 General Obligations.  The term Obligations
herein shall include all advances made and to be made by Purchaser to or for the
benefit of Seller under this Rider, all other indebtedness owing by Seller to
Purchaser under this Rider, as well as all indebtedness which may at any time be
owing by Seller to Purchaser under the ARPA.

 

2.5                                 Mandatory Prepayments.  If, at any time
during the term of the Rider, the total unpaid advances shall exceed the
Eligible Inventory, as defined below, Seller shall pay to Purchaser an amount
equal to such excess within two (2) days after notice from Purchaser.

 

2.6                                 Purpose of Advances.  All advances made to
Seller under this Rider shall be used exclusively for Seller’s working capital,
and, unless authorized by Purchaser in writing, may not be used for any other
purpose.  Moreover, none of the advances made under this Rider may be used to
pay any non-routine business expense including any such form of compensation to
employees or distributions to insiders other than in the ordinary course of
business.

 

2.7                                 Eligible Inventory.   “Eligible Inventory”
shall mean Inventory, exclusive of components or raw materials, which is not, in
the opinion of Purchaser, obsolete or unmerchantable and which Purchaser, in its
sole judgment, shall deem Eligible Inventory, based on such credit and
collateral considerations as Purchaser may deem appropriate.  Upon the delivery
to Purchaser of a schedule of inventory (“Inventory Schedule”), in form and
substance satisfactory to Purchaser, Purchaser shall make a determination, in
the reasonable exercise of its discretion, as to which Inventory will be deemed
to be Eligible Inventory.  Seller warrants and represents to Purchaser that,
unless otherwise expressly indicated by Seller to Purchaser in writing,
Purchaser may rely upon all statements or representations made by Seller on each
Inventory Schedule provided to Purchaser and so long as there are any
Obligations outstanding.

 

2

--------------------------------------------------------------------------------


 

Before Inventory may qualify as Eligible Inventory, such Inventory must be
listed on a Inventory Schedule and meet the following requirements:  (i) be a
C3, C4 or C5 Tablet model and/or any accessories to be used in conjunction with
same; (ii) be in good condition; (iii) meet all industry standards and standards
or regulations imposed by any governmental agency, or department or division
thereof, where or when applicable, having regulatory authority over such goods,
their use and/or sale; and (iv) be currently useable or saleable in the normal
course of Seller’s business.

 

2.8                                 Verification of Inventory; Inspection;
Audit.  Any of Purchaser’s officers, employees or agents shall have the right,
at any time hereafter, and may, in its discretion, engage others such as
certified public accounting firms or appraisal firms, to verify the validity,
amount or any other matter relating to any Inventory.  Purchaser (by any of its
officers, employees or agents) shall have the right, at any time during Seller’s
usual business hours, at any of the business locations or premises of Seller or
the premises upon which any of the Inventory is located, to enter such premises
to inspect the Inventory, all books and records related to the Inventory (and to
make extracts from such records), and all matters relating to Seller’s general
business and financial condition.  Purchaser shall have the right, at any time,
to discuss Seller’s affairs and finances and any matters pertaining to the
Inventory with any attorney, accountant or creditor of Seller.

 

2.9                                 Inventory Collateral Monitoring Fee. 
Purchaser shall be entitled to a fee equal to $.00 as an inventory collateral
monitoring fee to reasonably compensate Purchaser for the administrative
expenses associated with the monitoring of the Collateral.

 

3.                                       Fees and Payment Terms.

 

3.1                                 Cost of Funds Fees.  The fees associated
with each advance made to Seller under this Rider and required to be paid to
Purchaser are as follows:

 

Seller shall pay, on demand,  a Cost of Funds Fee to Purchaser equal to the
daily balance of the Net Funds Employed (defined below), multiplied by an annual
rate of the lesser of (i) the published prime rate by the Wall Street Journal
plus 11.25% or (ii) the Maximum Rate, as hereinafter defined, to accrue daily
and be payable monthly.

 

Seller shall pay to Purchaser an additional Discount Fee equal to one percent
(1%) of the Net Funds Employed, payable upon each advance made by Purchaser
hereunder.

 

3.1.2 “Net Funds Employed” is an amount, which varies based on any given time
period, and is equal the total amount of all advances that Purchaser makes to
Seller under this Rider less the total amount that Purchaser receives from
Account Debtors on Inventory against which advances are made, to the extent such
total amount received from Account Debtors exceeds (after applying Clearance
Days) the Required Reserve Amount, as such terms are defined in the ARPA.

 

3.1.3                        All computations of interest and fees shall be made
by Purchaser on the basis of a three hundred and sixty (360) day year, for the
actual number of days occurring in the period for which such interest or fee is
payable. The actual number of days excludes the day on which the funds are
advanced and includes the day on which interest is paid. Each determination

 

3

--------------------------------------------------------------------------------


 

by Purchaser of an interest rate hereunder shall be conclusive and binding for
all purposes, absent manifest error.

 

3.1.4 The term “Maximum Rate,” as used herein, means the greater of (i) the
highest rate permitted by applicable federal law, or (ii) a rate per annum equal
to the indicated rate ceiling determined weekly in accordance with the
computation specified in Section 303.003, Texas Finance Code, as such indicated
rate ceiling is in effect from time to time during the term hereof, subject to
the provisions of Section 303.009, Texas Finance Code.  If the Maximum Rate is
increased by statute or other governmental action subsequent to the date hereof,
then the Makers agree that the new Maximum Rate will be applicable hereto from
the effective date of the new Maximum Rate, unless such application is precluded
by the statute or governmental action or by the general law of the jurisdiction
governing this instrument.  Under no circumstances shall Seller be required to
pay a rate of interest in excess of the Maximum Rate.

 

3.2                                 Payments.  All payments to Purchaser shall
be payable at Purchaser’s address set forth in the ARPA or at such other place
or places as Purchaser from time to time may designate in writing to Seller and
shall be payable as follows:

 

3.2.1                        Seller’s repayment of all advances made under this
Rider shall, at Purchaser’s option, be payable from Purchaser’s collection of
Seller’s Accounts including those Accounts arising from Seller’s sale of the
Eligible Inventory to its customers;

 

3.2.2                        Purchaser shall be entitled, at its sole and
exclusive discretion, to require payment of all fees and expenses, as described
in the ARPA, to be paid upon demand, or, on the first day of each month (for the
immediately preceding month) and all such fees and expenses may be automatically
deducted from the Reserve Account;

 

3.2.3                        The balance of the Obligations, if any, shall be
payable by Seller to Purchaser upon demand by Purchaser, upon an Event of
Default or on termination, whichever first occurs.

 

3.3                                 Collections.  In the event Seller (or any
entity with whom seller is Affiliated, shareholders, directors, officers,
employees, agents or those persons acting for or in concert with Seller) shall
receive any cash, checks, notes, drafts or any other payment relating to and/or
proceeds of the Collateral, by no later than the first business day following
receipt thereof by Seller, Seller shall deliver the same or cause the same to be
delivered to Purchaser, at Purchaser’s address set forth in the ARPA, for
application on account of the Obligations.  All cash payments and all checks,
drafts, or similar items of payment by or for the account of Seller shall be the
sole and exclusive property of Purchaser immediately upon the earlier of the
receipt of such items by Purchaser or the receipt of such items by Seller.  All
payments made by or on behalf of and all credits due Seller may be applied and
reapplied in whole or in part to any of the Obligations to the extent and in the
manner Purchaser deems advisable.

 

3.4                                 Application of Payments and Collection. 
Seller irrevocably waives the right to direct the application of any and all
payments and collections at any time or times hereafter received by Purchaser
from or on behalf of Seller, and Seller does hereby irrevocably agree that
Purchaser shall have the continuing exclusive right to apply and reapply any and
all such payments and collections received at any time or times hereafter by
Purchaser or its agent against the Obligations, in such manner as Purchaser may
deem advisable, notwithstanding any entry by Purchaser upon any of its books and
records.

 

4

--------------------------------------------------------------------------------


 

4.                                       Security Interest.  As security for the
prompt payment in full of all present and future advances from Purchaser to
Seller under this Rider, Seller hereby grants to Purchaser a security interest
in the Collateral.

 

5.                                       General Warranties and
Representations.  Seller expressly reaffirms each of the covenants and
warranties and representations made pursuant to sections 11 and 12 of the ARPA. 
In addition, as to each request for an advance made by Seller pursuant to this
Rider, Seller shall be deemed to warrant, represent and reaffirm that (i) there
does not then exist an Event of Default or any event or condition which, with
notice, lapse of time or both and/or the making of such advance, would
constitute an Event of Default and (ii) as of the date of said request all of
the representations and warranties contained in this Rider are true and correct
as if such representations and warranties were made on the date of such request.

 

6.                                       Inventory Warranties and
Representations.   With respect to Inventory, Seller warrants and represents to
Purchaser that during the term of this Rider and so long as any of the
Obligations remain unpaid: (a) in determining which Inventory is “Eligible
Inventory” on any Inventory Schedule, Purchaser may rely upon all statements or
representations made by Seller on the Inventory Schedule to the time said
Inventory Schedule is provided to Purchaser and so long as there are any
Obligations outstanding, unless otherwise expressly indicated by Seller to
Purchaser in writing; and (b) that Inventory designated as Eligible Inventory on
any Inventory Schedule meet each eligibility requirements at the time said
Inventory Schedule is provided to Purchaser.

 

6.1                                 Covenants with Respect to
Inventory/Reporting Requirements.   During the term of this Rider and the ARPA,
Seller covenants at all times that:

 

6.1.1

Seller shall keep correct and accurate records, on a standard cost basis, of all
Inventory, including the cost and selling price thereof, and the daily
withdrawals therefrom and additions thereto.

 

 

6.1.2

Seller shall furnish to Purchaser weekly “back-log” reports, identifying all
products received by Seller and scheduled to be shipped in satisfaction of
customer purchase orders within ninety (90) days.

 

 

6.1.3

Seller shall furnish to Purchase monthly interim financial statements consisting
of a balance sheet, a statement of cash flows and profit and loss statement.

 

 

6.1.4

Seller shall furnish to Purchaser a summary Inventory Schedule, evidencing the
results of a physical inventory which shall be conducted no less than annually
and be supported by copies of an Inventory summary. Seller shall provide
Purchaser with such information and, upon request, all documents, including,
without limitation, copies of invoices and shipping documents relating to
Seller’s purchase of goods listed on said schedule.

 

 

6.1.5

Seller shall sell Inventory only in the ordinary course of its business (which
does not include a transfer in partial or total satisfaction of any indebtedness
owed to the recipient of such Inventory).

 

 

6.1.6

Seller shall be liable and/or responsible for; (i) the safekeeping of

 

5

--------------------------------------------------------------------------------


 

 

Inventory; (ii) any loss or damage thereto or destruction thereof occurring or
arising in any manner or fashion from any cause; (iii) any diminution in the
value of Inventory; or (iv) any act or default of any carrier, warehouseman,
bailee or forwarding agency thereof or other person in any way dealing with or
handling Inventory.

 

 

6.1.7

All invoices covering sales of Inventory shall be assigned to Purchaser in
accordance with the provisions of the ARPA and the proceeds thereof, if
collected by Seller, are to be remitted to Purchaser in accordance with,
pursuant to and under the constraints imposed by the ARPA. Cash sales of the
Inventory or sales in which a lien upon or security interest in the Inventory is
retained shall only be made by Seller upon Purchaser’s prior written approval
and the proceeds of such sales, whether cash, documents or instruments, shall
not be commingled with Seller’s or other property, but shall be segregated, held
by Seller in trust for Purchaser, as Purchaser’s exclusive property, and shall
be delivered immediately by Seller to Purchaser in the identical form received.

 

 

6.1.8

All Inventory is and shall remain located and stored on Seller’s premises or is
Inventory on consignment or is Inventory in transit. Inventory locations are
detailed on and shall be maintained exclusively at the locations identified in
Schedule 6.1.5 attached hereto and made a part hereof. No Inventory is now, and
shall not at any time or times hereafter be, stored with a bailee, warehouseman
or similar party without Purchaser’s prior written consent which shall not be
unreasonably withheld, and, if Purchaser gives such consent, Seller will
concurrently therewith cause any such bailee, warehouseman or similar party to
issue and deliver to Purchaser, in form and substance acceptable to Purchaser,
warehouse receipts therefor in Purchaser’s name.

 

 

6.1.9

No Inventory is subject to any lien or security interest whatsoever, except for
the security interest granted to Purchaser, or a lien or security interest
subordinated to the security interest of Purchaser hereunder in a manner
satisfactory to Purchaser in form and substance.

 

 

6.1.10

Seller shall promptly pay when due all taxes, assessments, and any other form of
claim that may be levied or assessed upon the Inventory. In the event Seller, at
any time hereafter, shall fail to pay such taxes or other assessments or to
promptly obtain the discharge of same, Seller shall so advise Purchaser thereof
in writing and Purchaser may, without waiving or releasing any liability of
Seller hereunder or any Event of Default, in its sole discretion and without
notice to Seller at any time or time thereafter make such payment, or any part
thereof, or obtain such discharge and take any other actions with respect
thereto which Purchaser deems advisable. All sums so paid by Purchaser and any
expenses, including reasonable attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable upon demand, by Seller to Purchaser
and shall be additional Obligations hereunder secured by the Inventory.

 

 

6.1.11

Seller shall maintain books and records pertaining to the Inventory in such
detail, form and scope as Purchaser shall require. Seller agrees to notify
Purchaser promptly of any change in Seller’s name, mailing address,

 

6

--------------------------------------------------------------------------------


 

 

principal place of business or location of the Inventory.

 

 

6.1.12

Seller shall also promptly notify Purchaser of any substantial change relating
to the type, quantity or quality of the Inventory, or any event which would have
a material effect on the value of the Collateral or on the lien and security
interest granted to Purchaser herein.

 

 

6.1.13

All Collateral placed by Seller on consignment with any Person shall be
consigned in accordance with Purchaser’s requirements noted on Schedule 6.1.10
(if applicable).

 

 

6.1.14

Seller shall comply with all laws, statutes, regulations, and ordinances of any
governmental entity, or of any agency thereof, applicable to Seller a violation
of which, in any respect, may materially and adversely affect the Inventory;
provided that Seller may contest any law, statute, regulation or ordinance in
any reasonable manner which will not, in Purchaser’s opinion, adversely affect
Purchaser’s rights or the priority of the lien or security interest in the
Inventory.

 

 

6.1.15

Seller shall, at its sole cost and expense, keep and maintain insurance on the
Inventory for its full insurable value against loss or damage by fire, theft,
explosion, sprinklers, business interruptions and all other hazards and risks
ordinarily insured against by other owners or users of such properties. All
policies of insurance on the Inventory shall (i) be in form and with insurers
acceptable to Purchaser, (ii) be in such amounts as may be satisfactory to
Purchaser, (iii) provide that in respect of the respective interest of such
parties, the insurance shall not be invalidated by any action, inaction or
breach of warranty, declaration, or condition by any Seller or any other person
(other than Purchaser), and (iv) provide that the insurers shall waive any right
of subrogation against Purchaser. Seller shall deliver to Purchaser the original
(or certified copy) of each issued Certificate of Insurance for each policy of
insurance and evidence of payment of all premiums therefor and such delivery
shall constitute a pledge of and security interest in such policy. Such policies
of insurance shall contain an endorsement in form and substance acceptable to
Purchaser, showing that, as may be required by Purchaser, Purchaser is either a
co-insured or is recognized as the loss payee under the policy. Such endorsement
or an independent instrument furnished to Purchaser, shall provide that the
insurance companies will give Purchaser at least thirty days prior written
notice before any such policy or policies of insurance shall be altered or
canceled and that no act or default of Seller or any other person shall affect
the right of Purchaser to recover under such policy or policies of insurance in
case of loss or damage. Seller hereby agrees to direct all insurers under such
policies of insurance to pay all proceeds payable thereunder and any refunds or
overpayments of premiums directly to Purchaser. Seller irrevocably makes,
constitutes and appoints Purchaser as Seller’s true and lawful attorney (and
agent-in-fact) for the purpose of making, settling and adjusting claims under
such policies of insurance, endorsing the name of Seller on any check, draft,
instrument or other items of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect to such
policies of insurance.

 

7

--------------------------------------------------------------------------------


 

7.                                       Termination.

 

7.1                                 This Rider shall terminate on March 31,
2012.  Notwithstanding any provision herein to the contrary, the outstanding
amount of all advances made under this Rider shall be payable upon an Event of
Default, as defined herein, or upon the termination date, whichever first
occurs.

 

7.2                                 Seller may, at its option, prepay all
outstanding advances in whole and terminate this Rider during the term by giving
Purchaser irrevocable written notice of its intention to make such prepayment
and termination at least thirty (30) days prior thereto, provided, that, in
order for notice of such termination by Seller to become effective, Seller
shall, on the date specified for such prepayment, pay to Purchaser, in cash or
by federal wire transfer, the total amount of the Obligations outstanding to the
date of such prepayment.

 

7.3                                 Purchaser may terminate this Rider at any
time after the effective date by giving Seller ninety (90) days written notice
of such termination, by certified or registered mail.

 

7.4                                 Notwithstanding anything contained in this
Rider to the contrary, upon the occurrence of an Event of Default under Section
13.1 of the ARPA and/or Section 8.1 of this Rider, however occurring,  Purchaser
may terminate this Rider immediately, without notice.

 

7.5                                 Upon the effective date of termination,
whether such termination is pursuant to the occurrence of an Event of Default or
otherwise, all Obligations due Purchaser shall become immediately due and
payable without notice or demand.

 

7.6                                 Upon termination, however occurring, Seller
covenants and agrees that Seller shall deliver to Purchaser such documents,
agreements, releases and indemnifications as Purchaser may require in order to
release and indemnify Purchaser from any and all claims and causes of action
arising out of this Rider.  Purchaser covenants and
agrees                                   that Purchaser shall be under no
obligation to release its security interest in the Collateral until such time as
all Obligations have been fully satisfied and Purchaser has received such
documentation.

 

8.                                       Events of Default:  Rights and Remedies
on Default.

 

8.1                                 Events of Default.  The occurrence of one or
more of the following events shall constitute an “Event of Default:” (a) Seller
fails to pay the Obligations when due and payable or declared due and payable or
is in default in the payment of all or any portion of the indebtedness to
Purchaser, or Seller fails or neglects to perform, keep or observe any other
term, provision, condition, covenant, warranty or representation contained in
this Rider or in any other agreement, which is required to be performed, kept or
observed by Seller; (b) Seller fails to: (i) immediately pay to Purchaser any
proceeds of Collateral in strict compliance with the requirement of section 3.3
hereof; (c) a default shall occur under any agreement, document or instrument
(subject to any right to cure therein), other than this Rider, hereafter
existing, to which Seller is a party; (d) any statement, report, financial
statement, or certificate made or delivered by Seller, or any of its officers,
employees or agents, to Purchaser is not true and correct, in any material
respect; (e) there shall occur any material uninsured damage to or loss, theft,
or destruction of any of the Collateral; (f) the Collateral or any other assets
of Seller or any of its subsidiaries shall be attached, seized, levied upon
subject to a writ or distress warrant, or come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors and the
same is not cured within thirty (30) days thereafter, or if a decree or order 
is rendered by a court having jurisdiction for the appointment of a receiver,
trustee, or custodian for any assets of Seller or a subsidiary and the same is
not dismissed within thirty (30) days after the

 

8

--------------------------------------------------------------------------------


 

application therefor; (g) an application is made against Seller for relief under
any section or chapter of the United States Bankruptcy Code or any similar State
or Federal law or regulation or Seller makes an assignment for the benefit of
its creditors; (h) Seller ceases to conduct its business as now conducted
without the Purchaser’s consent or is enjoined, restrained or in any way
prevented by court order from conducting all or a material part of its business
affairs; (i) except as permitted herein, a notice of lien, levy or assessment is
filed of record with respect to all or any of Seller’s assets by the United
States, or any department, agency or instrumentality thereof, or by any state,
county, municipal or other governmental agency or if any taxes or debts owing at
any time or times hereafter to any one of them becomes a lien or encumbrance
upon the Collateral or any other or Seller’s assets and the same is not released
within thirty (30) days after the same becomes a lien or encumbrance; or (j)
Seller becomes insolvent, has suspended the transaction of its usual business or
is generally not paying its debts as they become due evidenced by Seller’s
admission, in writing or otherwise; (k) the occurrence of any material and
adverse change in the business operations and condition, financial or otherwise,
of Seller or any guarantor of the Obligations; (l) any guarantor of the
Obligations shall be in default under any agreement to which it is a party, or
demand is made on any such guarantor under the terms of any guaranty agreement
to which such guarantor is a party; (m) there shall be any material, adverse
change from the present condition or affairs (financial or otherwise) of the
Seller and/or the guarantor that, in the Purchaser’s reasonable opinion, impairs
its Collateral or increases its risk; or (n) there shall occur any change in the
ownership of the stock of the Seller or Seller pursues any corporate action to
effect a dissolution, merger or liquidation.

 

8.2                                 Default Rate of Interest.  Upon and after an
Event of Default, including, but not limited to, a breach of the covenants
hereunder, the Obligations shall bear interest, calculated daily on the basis of
a 360-day year at a rate of interest equal to .10959% per day (both before and
after judgment) until paid in full, or the Event of Default is cured, provided,
however, that the default rate of interest shall in no event be in excess of the
maximum rate allowed by law.

 

8.3                                 Acceleration of the Obligations.  Upon the
occurrence of any Event of Default, all of the Obligations (and accrued interest
thereon) shall automatically and without demand, notice or legal process of any
kind, become due and payable and this Rider shall automatically terminate. 
Notwithstanding any termination, until all of Seller’s Obligations to Purchaser
of every nature whatsoever shall have been fully paid and satisfied, Purchaser
shall be entitled to retain its security interest in and to all existing and
future Collateral and Seller shall continue to turn over all collections of
Accounts and proceeds of other Collateral to Purchaser for application on the
Obligations.

 

8.4                                 Remedies.  Upon and after an Event of
Default, Purchaser shall have the following rights and remedies: (a) all of the
rights and remedies of a secured party under the UCC or other applicable law,
all of which rights and remedies shall be cumulative and non-exclusive, to the
extent permitted by law, in addition to any other rights and remedies contained
in this Rider, the ARPA and in any other agreements; (b) the right to (i) enter
upon the premises of Seller or any subsidiary, without any obligation to pay
rent, through self-help and without judicial process, without first obtaining a
final judgment or giving Seller notice and opportunity for a hearing on the
validity of Purchaser’s claim, or any other place or places where the Collateral
is located and kept, and remove the Collateral therefrom to the premises of
Purchaser or any agent of Purchaser, for such time as Purchaser may desire, in
order to effectively collect or liquidate the Collateral, and/or (ii) require
Seller and the subsidiaries to assemble the Collateral and make it available to
Purchaser at a place to be designated by Purchaser, in its sole discretion; (c)
the right to (i) do all acts and things necessary, in Purchaser’s sole
discretion, to fulfill Seller’s obligations under this Rider; (ii) endorse the
name of Seller or any subsidiary upon any chattel paper, document, instrument,
invoice, freight bill, bill of lading or similar

 

9

--------------------------------------------------------------------------------


 

document or agreement relating to the Inventory; (iii) use the information
recorded on or contained in any data processing equipment and computer hardware
and software relating to the Inventory to which Seller has access; (d) the right
(i) to sell or to otherwise dispose of all or any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale or sales, with such notice as may be required by law, in lots or
in bulk, for cash or on credit, all as Purchaser, in its sole discretion, may
deem advisable; (ii) unless the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market,
Purchaser will send Seller reasonable notice of the time and place of any public
sale or of the time after which any private sale or other disposition of the
Collateral is to be made.  The requirement of sending reasonable notice shall be
met if the notice is mailed postage prepaid to Seller at least ten (10) days
before the time of the sale of intended disposition of the Collateral; and (iii)
conduct such sales on Seller’s or any subsidiary’s premises or elsewhere and use
Seller’s or any subsidiary’s premises without charge for such sales for such
time or times as Purchaser may see fit.

 

8.5                                 Purchaser is hereby granted a license or
other right to use, without charge, Seller’s and any subsidiary’s labels,
patents, copyrights, rights of use of any name, trade secret, trade names,
trademarks and advertising matter, or any property of a similar nature, as it
pertains to the Collateral, in completing production of, advertising for sale
and selling any Collateral and Seller’s or any subsidiary’s rights under all
licenses and all franchise agreements shall inure to Purchaser’s benefit. 
Purchaser shall have the right to sell, lease or otherwise dispose of the
Collateral, or any part thereof, for cash, credit or any combination thereof,
and Purchaser may purchase all or any part of the Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of such purchase
price, may set off the amount of such price against the Obligations.  The
proceeds realized from the sale of any Collateral shall be applied first to the
reasonable costs, expenses and attorney’s fees and expenses incurred by
Purchaser for collection and for acquisition, completion, protection, removal,
storage, sale and delivery of the Collateral second to interest due; and third
to the principal.  If any deficiency shall arise, Seller shall remain liable to
Purchaser therefore; (f) The right to postpone or adjourn any sale of the
Collateral from time to time by an announcement at the time and place of sale or
by announcement at the time and place of such postponed or adjourned sale,
without being required to give a new notice of sale.

 

8.6                                 Remedies Cumulative.  The remedies of
Purchaser hereunder are cumulative and the exercise of any one or more of the
remedies provided herein shall not be construed as a waiver of any other
remedies which Purchaser may have under this Rider or any other agreement
between Seller and Purchaser.

 

8.7                                 No Preservation or Marshalling.  Seller
agrees that Purchaser has no obligation to preserve rights to the Collateral
against prior parties or to marshall any Collateral for the benefit of any
person.

 

8.8                                 Notice of Inventory Disposition.  Any notice
required to be given by Purchaser of a sale, lease, other disposition of the
Inventory or any other intended action by Purchaser, deposited in the United
States Mail, certified mail, return receipt requested, postage prepaid and duly
addressed to Seller, at the address set forth in the ARPA, ten (10) days prior
to such proposed action, shall constitute commercially reasonable and fair
notice thereof to Seller.

 

8.9                                 Appointment of Purchaser as Seller’s Lawful
Attorney.  Seller acknowledges the Power of Attorney granted to Purchaser under
Section 30 of the ARPA and agrees that such Power of Attorney shall extend to
authorize Purchaser to perform the following acts on behalf of

 

10

--------------------------------------------------------------------------------


 

Seller in furtherance of this Rider:: (i) take control, in any manner, of any
item of payment or proceeds referred to herein; (ii) prepare, file and sign
Seller’s name on any Notice of Lien, Assignment or Satisfaction of Lien or
similar document in connection with the Inventory; (iii) do all acts and things
necessary, in Purchaser’s sole discretion, to fulfill Seller’s obligations under
this Rider; (iv) endorse the name of Seller upon any of the items of payment or
proceeds and deposit the same to the account of Seller on account of the
Liabilities; (v) endorse the name of Seller upon any chattel paper, document,
instrument, invoice, freight bill, bill of lading or similar document or
agreement relating to the Inventory; and (vi) use the information recorded on or
contained in any data processing equipment and computer hardware and software
relating to the Inventory to which Seller has access.

 

9.                                       Severability.  Wherever possible, each
provision of this Rider shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Rider shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

10.                                 Integration.  Except to the extent that this
Rider is intended to supplement the ARPA, this Rider constitutes a complete
agreement of the parties as to its content and is intended to be a fully
integrated agreement.  There are no provisions of any nature whatsoever relating
to the subject matter of this Rider which are not contained herein.  No
representations or statements of any kind, other than as contained herein, have
been made by the parties hereto or any of their agents or representatives.  This
Rider supersedes all prior negotiations, offers and discussions with respect to
the subject matter hereof and shall be construed in conjunction with the ARPA. 
This Rider, which is subject to modification only in writing, is supplementary
to, and is to be considered a part of, the ARPA, and shall take effect when
dated, accepted and signed by one of the officers of Purchaser.

 

11.                                 Release.  In the event this Rider is
executed subsequent to the ARPA, Seller acknowledges that by the execution and
acceptance of this Rider by Purchaser, Seller does herewith release, discharge
and acquit Purchaser from any and all claims, known or unknown, asserted or
unasserted, in contract, tort or otherwise, relating to or arising under the
ARPA.

 

IN WITNESS WHEREOF, the parties have hereunto set their hand and seal as of the
day and year specified at the beginning hereof.

 

 

PURCHASER:

 

SELLER:

 

 

 

DSCH CAPITAL PARTNERS, LLC

 

XPLORE TECHNOLOGIES

DBA FAR WEST CAPITAL

 

CORPORATION OF AMERICA

 

 

 

 

 

 

By:

/s/ Brian Center

 

By:

/s/ Michael J. Rapisand

Name: Brian Center

 

Name: Michael J Rapisand

Title: Chief Operating Officer

 

Title: Chief Financial Officer

Address:

4601 Spicewood Springs Road,

 

Address:

14000 Summit Drive, Suite 900

 

Bldg. 2, Suite 200

 

 

Austin, TX 78728

 

Austin, TX 78759

 

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT 2.2

 

Availability Certificate

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.5

 

Inventory Locations

 

Xplore Technologies Corporation of America

14000 Summit Drive, Suite 900

Austin, Texas 78728

 

In transit from:

Wistron Corporation

21 F, 88, Sec 1, Hsin Tai Wu Road

Hsichih, Taipei Hsien 221

Taiwan, R.O.C.

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.10

 

Consignment Terms

 

Not applicable

 

14

--------------------------------------------------------------------------------